Per Curiam:
In the agreement of January 20, 1879, between Walter and Holton, there is found no warranty, express or implied, as to the quantity of land which the vendor was to convey. He therein agreed to sell his interest in the glass works property to Holton, whether that was much or little; and a conveyance of that interest, according to the agreement, fulfilled to the letter his covenant. The reference to the deed of the 17th of August, 1869, Dana to Walter, was not a covenant that the quantity and boundaries should be as therein set forth, but was merely a matter of *541identification, and descriptive of the property in which the plaintiff owned the interest which he was selling.
The judgment is affirmed.